         MEMO
         Case     ENDORSED Document 86 Filed 01/15/21 Page 1 of 1
              1:19-cr-00005-ALC

                                      Dorea Silverman
                                        Attorney at Law
                                  80 Broad Street, Suite 1900
                                     New York, NY 10004                               1/15/21



                                                   January 14, 2021


By ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

              Re:     United States v. Khalil Salahuddin, 19 Cr. 5 (ALC)
                      Consent letter motion to adjourn sentencing

Dear Judge Carter:

       Winston Lee and I represent Khalil Salahuddin in the above-referenced matter. I write to
respectfully request that Mr. Salahuddin’s sentencing, currently scheduled for January 22,
2021, be adjourned approximately 45 days to a date and time that is convenient for the
Court. The requested adjournment is necessary because issues related to COVID-19
pandemic continue to impede preparation for Mr. Salahuddin’s sentencing. I have
communicated with AUSA Andrew Chan and the government does not object to this request.


                                                   Respectfully submitted,

                                                   /s/ Dorea Silverman

                                                   Dorea Silverman
                                        The application is GRANTED. Sentencing
cc:    AUSA Andrew Chan                 adjourned to 3/31/21 at 11:00 a.m.
       AUSA Danielle Sassoon
                                        So Ordered.
                                                                                   1/15/21




                     Tel. 917.863.9905 | dorea@doreasilvermanlaw.com
